Citation Nr: 1042300	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-37 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1959 to March 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied the Veteran's claim for service connection for a low back 
disorder.

In written correspondence received by the Board in July 2007, the 
Board received an additional statement from the Veteran regarding 
his claim for service connection for a low back disorder.  The 
agency of original jurisdiction (AOJ) has not considered this 
statement, and the Veteran has not signed a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2010).  However, this 
statement is essentially cumulative of other contentions already 
of record.  Thus, it may not be deemed additional evidence for 
which a written waiver would be required.  Id. 


FINDINGS OF FACT

1.  There is competent evidence that the Veteran currently 
experiences a low back disorder.

2.  There is no competent or credible evidence of a connection 
between the Veteran's military service and his current low back 
disorder, or of a diagnosis of degenerative disc disease during 
service, within one year after service, or for many years 
thereafter, or of a history of continuity of symptomatology of a 
low back disorder after the Veteran's service. 




CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in June 2006.  
That letter effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the information 
and evidence the VA would seek to provide; and (3) informing him 
about the information and evidence that he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Furthermore, the June 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such that 
there is no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the August 
2006 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. 
App. at 120.  Thus, there is no timing error in the provision of 
the Veteran's notice.  

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service 
treatment records (STRs), VA treatment records, and a VA medical 
examination regarding the nature of a connection between the 
Veteran's service and his current low back disorder.  The Veteran 
has submitted personal statements.  The Veteran has not provided 
authorization for the VA to obtain any additional private medical 
records, nor has he indicated that such records exist.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claim has been 
met.

The Veteran's representative has argued that the examination 
provided to the Veteran was inadequate in that it did not include 
any evidence obtained by magnetic resonance imaging (MRI).  See 
the September 2010 Informal Brief of Appellant in Appealed Case.  
The Veteran's representative has alleged that x-rays could not 
provide sufficient detail regarding soft-tissue injuries from the 
Veteran's service.  The Board notes that when the VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must 
support its conclusion with an analysis the Board can consider 
and weigh against other evidence in the record.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion 
that contains only data and conclusions is accorded no weight).  
In this instance, the VA medical examiner provided a thorough 
examination of the Veteran, reviewed the evidence of record, 
provided an etiological opinion with a supporting rationale based 
on the evidence of record with no indication that the ability to 
provide a professional medical opinion was in any way hampered by 
the lack of an MRI study of the Veteran's back.  There is no 
evidence presented that the Veteran or his representative have 
the requisite training or experience necessary to render them 
competent to state that the VA medical examiner's opinion is 
rendered inadequate by the lack of such a study.  See Layno, at 
469; see also 38 C.F.R. § 3.159(a)(1).  Furthermore, the Veteran 
and his representative have not provided any competent evidence 
to support such a conclusion, or to show that the VA medical 
examiner's conclusions were in error due to the lack of an MRI 
study of the Veteran's current back disorder.  Therefore, as the 
VA medical examination provided the opinion required, with an 
opinion and rationale based on the evidence of record, the Board 
concludes that no further development in terms of further testing 
is necessary and the duty to assist the Veteran has been met.  38 
U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, arthritis).  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. § 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. 
App. 518 (1996).  

Analysis - Service Connection for a Low Back Disorder

The Veteran has claimed that he currently experiences a low back 
disorder due to his military service.  See the Veteran's June 
2006 claim.  The Veteran has noted that he had a back injury in 
service and a current condition, and believes that there may be a 
relationship between the two.  See the Veteran's August 2006 
notice of disagreement (NOD), and November 2006 substantive 
appeal (VA Form 9).  

As mentioned above, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the Veteran 
currently has the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The AOJ obtained the Veteran's VA 
medical treatment records dating from March to June 2006.  A VA 
medical treatment record from March 2006 indicates that the 
Veteran denied experiencing any muscle or joint pain at that 
time; however, a subsequent June 2006 VA medical treatment record 
noted that the Veteran was experiencing chronic low back pain and 
indicated that he was experiencing DJD (degenerative joint 
disease) of the low back.  This diagnosis was later confirmed by 
a VA medical examination conducted in April 2007.  At that time, 
the Veteran was provided with a comprehensive back examination 
including an x-ray series, which indicated that the Veteran was 
experiencing degenerative disc disease of the lumbar spine at L5-
S1 and L1-2 with associated degenerative joint disease.  The x-
ray report noted that there was no acute osseous abnormality 
found.

Consequently, the determinative issue is whether the Veteran's 
current low back disorder is attributable to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  It is in this critical respect the Veteran's claim fails.

"A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) see, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Veteran has 
indicated that he was injured during his military service.  He 
has also provided a history of various instances of back pain 
after service.  See the Veteran's March 2007 statement.  With a 
history of a back injury during service, and subsequent back 
problems, the Veteran requested a VA medical examination to 
determine if there was any relationship between his in service 
injuries and his subsequent low back disorder.  See the Veteran's 
August 2006 NOD, and November 2006 VA Form 9.  

In regards to his service, the Veteran's STRs document that he 
injured his back during a parachute jump in September 1960.  At 
the time, the Veteran was diagnosed with acute lumbar strain.  
Subsequent treatment records indicate that the Veteran received 
treatment for low back pain in January and February 1961.  As 
such, there is evidence of relevant treatment during the 
Veteran's service and to this extent the Veteran's claim is 
supported.  However, the Veteran was provided with an x-ray in 
February 1961 which found a negative result.  The Veteran was 
also provided with a separation examination in February 1962, 
which indicated that the Veteran's spine was normal at that time.  
Finally, the Veteran signed a medical history at the time of his 
separation examination wherein he did not indicate that he was 
experiencing, any back problems, and denied experiencing any 
painful joints or other disability at that time.  These records 
were generated with a view towards ascertaining the appellant's 
then-state of physical fitness; they are akin to statements of 
diagnosis and treatment and are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than reported history).  Therefore, 
overall, the Veteran's STRs, as a whole, provide evidence against 
a finding of a chronic low back disorder in service, with no 
evidence that the current disorder is a manifestation of an in-
service chronic disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.  

In addition, post-service, the evidence as a whole does not 
establish continuity of symptomatology of a low back disorder.  
38 C.F.R. § 3.303(b).  The Veteran has provided some evidence in 
this regard.  He has stated that he has had "problems with his 
back for many years," and that he had to leave a job "many 
years ago due to the continuing lifting of heavier items."  He 
also indicated that he was "in the hospital in Sarasota, 
[Florida], many years ago," due to his back pain.  He also 
indicated that at some point after his service he worked as a 
salesman, and when returning home "after a long drive" he would 
have to get his wife to help him get out of the car.  He also 
indicated a history of difficulty and limitations playing sports 
due to back pain.  See the Veteran's statement of March 2007.  
The Veteran also submitted statements by his spouse, G.T., 
indicating that she had married the Veteran shortly after his 
military service, and that she remembered that "at times" he 
seemed to be in pain in his back and hips, that this had 
increased over the years, and confirmed that on occasion that he 
had needed help getting out of the car.  

The Board acknowledges the Veteran and his spouse are competent 
to report low back pain after service.  Layno, 6 Vet. App. at 
469; see also 38 C.F.R.§ 3.159(a)(2).  Furthermore, the Veteran 
and his spouse's statements provide a credible history of low 
back problems and treatment after service.  Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, in reviewing 
the Veteran's statements, the Board concludes that the Veteran 
and his spouse's statements do not provide evidence of continuity 
of symptomatology of the Veteran's back disorder in service.  At 
one point, the Veteran has indicated that he was required to 
leave a job because he could not move heavy objects.  At another 
point, the Veteran indicated that he needed hospital treatment 
for his low back.  At most, these statements indicate that at 
certain points after his service the Veteran has experienced 
varying degrees of low back pain which has on occasion required 
treatment.  In reviewing the evidence provided by the Veteran and 
his spouse's lay statements, these provide evidence of low back 
problems after his military, but do not show that he has had 
continuity of symptomatology of his low back pain from the date 
of service.  In fact, the Veteran's August 2006 NOD and November 
2006 VA Form 9, in requesting a VA medical examination to 
determine if there is a connection between his current disorder 
and his service both appear to indicate that the Veteran has not 
had continuous symptoms as required to show continuity of 
symptomatology.  These statements indicate only that the Veteran 
believes that there may be a connection between his low back 
strain in service and the currently diagnosed degenerative disc 
disease.  As such, the lay evidence provided indicates only that 
the Veteran has had back pain at certain points after service and 
in the intervening 45-plus years.  Therefore, the lay evidence of 
record does not show continuity of symptomatology from the 
Veteran's service of his current low back disorder, nor is there 
any medical evidence of such a history.  Therefore, overall, in-
service and post-service medical and lay evidence of record does 
not demonstrate evidence of continuity of any in-service 
symptomatology from service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. at 496-97.  

Without evidence of a chronic disease in service or a history of 
continuity of symptomatology dating from service, there must be 
some competent evidence of a connection between the Veteran's in-
service low back strain and his current low back disorder.  See 
Shedden, 381 F.3d at 1167.  However, there is no competent 
medical evidence or opinion in the record that relates the 
Veteran's current low back disorder to his active service.  In 
fact, the competent evidence of record weighs against such a 
conclusion.  The AOJ provided a VA medical examination in April 
2007.  At that time, the VA medical examiner reviewed the 
Veteran's case file and STRs, noting his history of an in-service 
back injury and the subsequent treatment records.  The VA medical 
examiner also thoroughly examined the Veteran and provided a 
thorough diagnosis of his current low back disorder.  After 
reviewing the case file, and examining the Veteran, the VA 
examiner concluded that the Veteran's low back disorder "is not 
caused by or a result of" the Veteran's in-service back injury.  
The examiner reached this conclusion because the Veteran "had no 
injury to the spinous process noted on the examination" during 
his military service.  The examiner also noted his conclusion was 
supported by the Veteran's treatment at the time of his service 
was for muscle spasm where an x-ray was conducted in February 
1961 and was negative.  The examiner concluded that the Veteran's 
current degenerative disc disease of the lumbar spine is "most 
likely due to aging and the normal wear and tear of the spine 
over the course of the 45 years since the Veteran left the 
military.  Therefore, the opinion provided by the VA medical 
examiner is thorough, based on the evidence of record, and 
provides an alternate etiology.  As the competent medical 
evidence of record is against finding a connection between the 
Veteran's current low back disorder and his in-service injuries, 
service connection must be denied.  Therefore, the presumption of 
in-service incurrence for degenerative disc disease is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309.

Finally, the Veteran has indicated that he felt that his 
condition may be related to his service.  See the August 2006 
NOD, and the November 2006 VA Form 9.  The Veteran based his 
belief on the fact that he had an injury during service and a 
current disorder.  At most, these statements indicate that the 
Veteran was not sure if there was a connection, but believed that 
there might be one if determined by a qualified medical examiner.  
However, if the Board were to conclude that the Veteran's 
statements were intended to show his belief that his in-service 
low back strain and muscle spasm and his current low back 
disorder are connected, the Board concludes that a relationship 
between these two differently diagnosed disorders is the type of 
determination that requires medical skill or knowledge, or must 
be confirmed by a medical examiner.  Jandreau, 492 F.3d at 1377.  
There is no evidence presented that the Veteran has the requisite 
training or experience necessary to render him competent to make 
such a determination.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  Therefore, there is no competent evidence of a 
connection between the Veteran's current low back disorder and 
his in-service injury.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for service 
connection for a low back disorder in the light most favorable to 
the Veteran, the Board finds that the preponderance of the 
evidence is against service connection such a disorder, and there 
is no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


